Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 1 of 22 PageID #: 973




     UNITED STATES DISTICT COURT
     FOR THE DISTRICT OF RHODE ISLAND

      DOLORES CEPEDA

           VS                                      C.A.2019-CV-5

     BANK OF AMERICA, N.A.
     FAY SERVICING, LLC
     WILMINGTON TRUST NATIONAL ASSOCIATION
     SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 ,ALIAS



     MEMORANDUM OF LAW IN REPLY TO RESPONSE TO MOTION
     TO ALTER AND AMEND JUDGMENT PURSUANT TO
     F.R.C.P.59(e)

           This matter was heard by the Court on the Motion for Summary

     Judgment pursuant FRCP 56 filed by Defendants Wilmington Trust

     (“Wilmington” and Fay Loan Servicing (“Fay”). In the complaint, Plaintiff

     alleged a violation of the Truth in Lending Act, 15 U.S.C. § 1601 et seq.

     (“TILA”) for failure to mail the Plaintiff accurate periodic statements as

     required by the provisions 15 U.S.C.§§ 1638 and 12 C.F.R. 1026.41

     respectively. Plaintiff also asserted two claims for violations of the Fair Debt

     Collection Practices Act, 15 USC 1692 against Fay for deceptive conduct,

     specifically for twice seeking to foreclose on the Plaintiff by not complying

     with the terms of the mortgage and the note and by not providing the

     Plaintiff a Notice of Mediation prior to mailing a Notice of Sale and by not


                                            1
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 2 of 22 PageID #: 974




     providing the Plaintiff a Notice of Foreclosure Counseling at least forty five

     days prior to mailing a Notice of Sale, not including the date of mailing. The

     Plaintiff also filed a Complaint against Wilmington claiming that it had not

     complied with the terms of the mortgage and the note. The Plaintiff also

     filed a supplemental memorandum of law, which incorporated Rhode Island

     state law pronouncements in Woel v. Christiana Trust, as Trustee, 228 A.

     3d 339 (R.I., 2020). This case which was decided June 2, 2020 extensively

     discusses Rhode Island contract and foreclosure law and specifically holds

     that strict compliance without a demonstration of prejudice applies to any

     mortgage foreclosure cases.

           In FDIC v. World University, Inc. 978 F.2d 10, 16 (1st Cir.1992), the

     First Circuit defined the basis for Motions for reconsideration pursuant to

     Rule 59:


            Rule 59(e) motions are "aimed at reconsideration, not initial
     consideration." Harley-Davidson Motor Co., Inc. v. Bank of New
     England, 897 F.2d 611, 616 (1st Cir.1990) (citing White v. New Hampshire
     Dept. of Employment Sec., 455 U.S. 445, 451, 102 S.Ct. 1162, 1166, 71
     L.Ed.2d 325 (1982)) (emphasis in original). Thus, parties should not use them
     to "raise arguments which could, and should, have been made before
     judgment issued." Id. (quoting Federal Deposit Ins. Corp. v. Meyer, 781 F.2d
     1260, 1268 (7th Cir.1986)). Motions under Rule 59(e) must either clearly
     establish a manifest error of law or must present newly discovered
     evidence. Meyer, 781 F.2d at 1268. They may not be used to argue a new
     legal theory. Id.

     F.R.C.P. 59(e) permits a party to file a Motion to Amend or Alter the
                                            2
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 3 of 22 PageID #: 975




     Judgment within 28 days of the Entry of the Judgment. This Motion has

     been timely filed. The First Circuit has noted that Court Orders if

     unambiguous are not subject to collateral attack as to their meaning. In

     Negron-Almeda v. Santiago, 528 F.3d 15 22-23 (1stCir.,2008) the Court

     held:

     District court orders are documents of considerable import. A district court
     speaks to the parties and the court of appeals primarily through its
     orders. See In re Thinking Machs. Corp., 67 F.3d 23*23 1021, 1026 (1st
     Cir.1995) (explaining that "[c]ourt orders are customarily important events
     in the life of a judicial proceeding; they are the primary means through
     which courts speak"); Advance Fin. Corp. v. Isla Rica Sales, Inc., 747 F.2d
     21, 26 (1st Cir. 1984) (similar). Thus, the phrasing of a court order is
     significant. When that phraseology is imprecise, there may be some play in
     the joints. For example, a reviewing court can comb relevant parts of the
     record to discern the authoring court's intention. See, e.g., Weyerhaeuser Co.
     v. Wyatt, 505 F.3d 1104, 1111 (10th Cir.2007); Subsalve USA Corp. v.
     Watson Mfg., Inc., 462 F.3d 41, 45 (1st Cir.2006); see also Martha's
     Vineyard Scuba Hq. v. Unidentified Vessel, 833 F.2d 1059, 1066-67 (1st
     Cir.1987) (explaining that some deference is due to the writing judge in
     elucidating the meaning and intendment of an imprecise or ambiguous
     order). But when a court's order is clear and unambiguous, neither a party
     nor a reviewing court can disregard its plain language "simply as a matter of
     guesswork or in an effort to suit interpretive convenience." Alstom Caribe,
     Inc. v. Geo. P. Reintjes Co., 484 F.3d 106, 115 (1st Cir.2007); see Lefkowitz
     v. Fair, 816 F.2d 17, 22 (1st Cir.1987) (enforcing district court order that
     "contained not the slightest ambiguity" over a claim that the authoring judge
     "must" have meant something different).


     To avoid Manifest Error and to address issues raised but not referenced by

     the Court in its decision, in order to clarify the decision the Plaintiff has filed

     this Motion.


                                             3
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 4 of 22 PageID #: 976




           This memorandum will address the issues referenced in Woel, namely

     that there is a distinction between cure a default and reinstate after

     acceleration. The Plaintiff’s note specified that the default letter could only

     incorporate the amount due for principal and interest up to the cure date

     certain specified in the default letter. However this language was not

     complied with because the December 15, 2017 purported default letter also

     included charges for escrow and fees and costs which were not authorized

     by the Note. The other charges are more appropriately included in an

     acceleration notice, not a default notice.


           Woel’s mandate of strict compliance requires that all aspects of the

     notices mailed to the Plaintiff must strictly comply with the terms of the

     mortgage and cannot be deceptive:


     As a matter of contract law, strict compliance with the requirements contained
     in paragraph 22 is a condition precedent to acceleration and a valid foreclosure
     sale.

           Woel indicated that strict compliance with all aspects of the mortgage

     was required, which includes an accurate amount of default. In Woel at page

     11, the Court indicated its concern that the homeowner not be misled by the

     mortgagee:




                                             4
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 5 of 22 PageID #: 977




           Because mortgagees in Rhode Island may accelerate the mortgage and
     conduct a foreclosure sale without immediate judicial oversight, a strict
     compliance standard concerning the notice requirements prevents
     mortgagees from accelerating and foreclosing without first providing a
     notice of default that adequately informs the mortgagor of his or her rights
     under the mortgage contract. Strict compliance with paragraph 22 is
     essential to ensuring that mortgagors are fully informed of their rights and
     will not be misled by a default notice provided by a mortgagee.

     The Plaintiff in this case was misled as to the amount necessary to cure the

     default and as a result this purported default letter was defective. Woel

     distinguished between cure and reinstate:


     The language in paragraphs 19 and 22 illustrates the distinction between
     curing the default after acceleration and reinstating the mortgage after
     acceleration. Paragraph 22 explains that "the right to cure" is the mortgagor's
     right to pay the pre-acceleration default amount owed and thus be protected
     from acceleration. If the mortgagor fails to cure, then the mortgagee may
     accelerate the note, with the entire amount of the note immediately due and
     owing-not just the pre-acceleration default amount. The mortgagor may
     reinstate the mortgage-which would return the mortgage to its pre-
     acceleration status with monthly payments-by satisfying the four conditions
     set out in paragraph 19. Under paragraph 19, to reinstate the mortgage after
     acceleration, the mortgagor must: (1) cure the default; (2) cure any default of
     any other covenant or agreement in the mortgage; (3) pay any expenses
     incurred in enforcing the security instrument, including, for example,
     reasonable attorneys' fees and property inspection and valuation fees
     ; and (4) take any action as reasonably required by the mortgagee to protect
     its interest in the mortgage.

     Thus in Woel, the Court noted that expenses charged to the mortgage loan

     account are not the proper subject of a Default Notice, pursuant to paragraph

     22. Only the principal and interest due on the note are appropriate subjects of



                                            5
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 6 of 22 PageID #: 978




     a default notice. Other fees and expenses are the subject of an acceleration

     notice.


               The Supreme Court in Woel recognized this established provision of


     mortgage law by noting the difference between cure the default and reinstate

     after acceleration. The mortgage is the security instrument, which provides

     collateral for a note. However the obligation arises from the Note, not the

     mortgage and the Note specifically requires that after acceleration, the

     mortgagor has an additional thirty days prior to invoking any remedy under

     the Security Instrument, which these defendants claim was the exercise of

     the statutory power of sale. The Court made it clear that acceleration had to

     be followed by a demand for all sums secured by the Security Instrument,

     the Court stated:


     Paragraph 22 of the mortgage contract clearly and unambiguously required
     that, "prior to acceleration[, ]" the mortgagee must provide notice of default
     to the mortgagor and include certain information within that notice, including
     informing the mortgagor of "the right to reinstate after acceleration[.]" As a
     matter of contract law, strict compliance with the requirements contained in
     paragraph 22 is a condition precedent to acceleration and a valid foreclosure
     sale.
     What is more, strict compliance with the notice requirements in a mortgage is
     especially important given that Rhode Island is a nonjudicial foreclosure state.
     Because mortgagees in Rhode Island may accelerate the mortgage and
     conduct a foreclosure sale without immediate judicial oversight, a strict
     compliance standard concerning the notice requirements prevents mortgagees
     from accelerating and foreclosing without first providing a notice of default

                                            6
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 7 of 22 PageID #: 979




     that adequately informs the mortgagor of his or her rights under the mortgage
     contract. Strict compliance with paragraph 22 is essential to ensuring that
     mortgagors are fully informed of their rights and will not be misled by a
     default notice provided by a mortgagee.[11]

            Thus in addition to the requirements to cure the arrearage, before

     Defendants could send a Notice of Sale on behalf of the mortgagee, the

     Supreme Court has held that strict compliance with the mortgage and the

     note required the following:


        1. A default letter with a specific amount of principal and interest due

           along with a certain date to cure and other specific language in the

           mortgage which was not deceptive.

        2. A notice accelerating the mortgage loan, pursuant to paragraph 10 of

           the note providing the borrower thirty days from the date the notice is

           given pursuant to paragraph 15 of the mortgage to pay all sums

           secured by the mortgage.

        3. This second thirty day period provided the borrower the opportunity

           not to cure the default of principal and interest which the default letter

           was limited to cure, but the other components of the sums secured by

           the mortgage.

        4. Only after this acceleration notice was mailed and thirty days had

           passed could the note holder exercise the statutory power of sale.


                                            7
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 8 of 22 PageID #: 980




        The Supreme Court in Woel clearly recognized these numerous steps


     prior to mailing a Notice of Sale or any other action permitted by the

     mortgage, when it stated:


     In this case, the default notice failed to inform plaintiff of the right to reinstate
     the mortgage after acceleration. Paragraph 22 provides that the default notice
     "shall" inform plaintiff "of the right to reinstate after acceleration[.]"
     (Emphasis added.) The default notice in this case, however, provided: "You
     have the right to cure the default after acceleration[.]" (Emphasis added.)
     These terms are not synonyms; yet a fair reading of the default notice suggests
     that, if plaintiff cured the default after acceleration, the mortgage would be
     reinstated. This is misleading, inaccurate, and, at best, incomplete.

            The Defendant has not denied that an acceleration notice was not

     mailed. Thus Plaintiff raised this issue in the complaint as a defect in the

     foreclosure process and Defendants never provided an acceleration but instead

     in its reply to the Response to the Motion for Summary Judgment cited the

     case of Viera v. Bank of New York Mellon, CA. No 17-cv-523 for the

     proposition that no secondary notice of acceleration is required to foreclose.

     However the Rhode Island Supreme Court in Woel emphasized that a separate

     notice of acceleration, as to which the Plaintiff has thirty days to reinstate

     under the terms of the note and paragraph 19 of the mortgage, is required in

     order exercise the statutory power of sale under Rhode Island law. Since the

     Court in diversity must follow Rhode Island law, Woel supports the Plaintiff’s

     position on this issue.

                                              8
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 9 of 22 PageID #: 981




           Finally, the Court’s concern for innocent purchasers for value with no

     knowledge of the defects in the foreclosure process are not implicated in this

     case. The purported purchaser is an entity affiliated with the Defendant

     Trust and shares the same address. Defendant, Wilmington Trust National

     Association solely as Trustee for the MFRA Trust 2014-2 (“Wilmington

     Trust”) claims to own Plaintiff’s mortgage. Wilmington Trust has a

     primary business address of 350 Park Ave, 20th Floor, New York, NY 10022

     The purchaser, Sahara Property Management, LLC (“Sahara”) is a limited

     liability company, organized pursuant to the laws of Delaware, with an

     address of 350 Park Avenue, 20th Floor, New York, NY 10222.

            ANALYSIS OF NOTE AND MORTGAGE WHICH ARE
            REQUIRED TO BE READ TOGETHER PURSUANT TO
            ESTABLISHED PROVISIONS OF RHODE ISLAND LAW


           State law clearly holds that any ambiguities in a contract are to be

     interpreted against the party which addressed the contract. Rhode Island law

     is quite specific that when a note and mortgage are executed at the same

     time they had to be read together as integrated documents as stated in

     Rhode Island DEPCO v. Coffey & Martinelli et al 821 A.2d 222 (R.I., 2003)

     :




                                           9
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 10 of 22 PageID #: 982




      We also have held, in Rotelli v. Cantanzaro, 686 A.2d 91, 94 (R.I.1996), that
      instruments executed in the course of a single transaction at the same time
      and to accomplish the same purpose should be read and construed together.

      In Rotelli, the Supreme Court stated:


        It has long been a general rule in this jurisdiction that instruments executed
      "at the same time, for the same purpose and in the course of the same
      transaction * * * are to be considered as one instrument and are to be read
      and construed together."[1] Old Kentucky Distributing Corp. v. Morin, 50
      R.I. 163, 165, 146 A. 403, 404 (1929); see also Maderios v. Savino, 418
      A.2d 839, 842 (R.I.1980) (promissory notes executed as part of single
      transaction construed together to determine the mutual rights and obligations
      of the parties)

      Thus not only the mortgage must be reviewed to determine strict

      compliance, but also the provisions of the promissory note, since it was

      executed at the same time as the mortgage.

      THE PROMISSORY NOTE READ TOGETHER WITH THE
      MORTGAGE REQUIRES THAT THE DEFAULT LETTER CAN
      ONLY CONTAIN A DEMAND FOR PAST DUE PAYMENTS OF
      PRINCIPAL AND INTEREST

            The terms of the promissory note, particularly paragraph 6(C), clearly

      limited a default notice to past due payments of principal and interest. This

      provision specifically states:


      If I am in default, the Note Holder may send me a written notice telling me
      that if I do not pay the overdue amount by a certain date, the Note Holder
      may require me to pay immediately the full amount of Principal which has
      not been paid and all the interest that I owe on that amount. That date must
      be at least 30 days after the date on which the notice is mailed to me or
      delivered by other means.

                                              10
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 11 of 22 PageID #: 983




      Paragraph 3 of the note specifically limited the monthly payments as

      payments of principal and interest and as the remainder of the note contains

      no language whatsoever as to escrow. Paragraph 6(B) also specifically

      defines Default as “If I do not pay the full amount of each monthly payment

      on the date it is due, I will be in default.”


             Paragraph 3(A) further defines monthly payments as:

             I will pay principal and interest by making a payment every month”

      There is no other definition of monthly payment in either the note or the

      mortgage. This definition was recognized by the Supreme Court in Woel.

      which held that the only component of the default letter was past due

      payments of principal and interest. The Court noted that to cure a default

      after acceleration


             This Court committed manifest error by not analyzing the terms of the

      integrated note and mortgage. However the note and mortgage allow them

      to demand the amount due for principal and interest only in the Notice of

      Default. This is not a mischaracterization, but is the express language of the

      note. The mortgagee and note owner prepared this document and it is to be

      construed against the maker under Rhode Island law. Thus any ambiguities

      are to be construed against it, not the mortgagors. The note and mortgage


                                               11
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 12 of 22 PageID #: 984




      make it clear that fees, expenses and escrow are not components of the

      default notice. Paragraph 19 allows those items to be recouped if the

      borrower does not cure the default and seeks to reinstate after acceleration.

      The Supreme Court in Woel interpreted it this way stating that the original

      Motion Justice had denied an earlier motion by determining:


      that the "right to reinstate after acceleration" is not equivalent to the "right to
      cure the default after acceleration[,]" because curing the default is only one
      of multiple steps that must be taken to reinstate after acceleration.

      Those additional steps necessary to reinstate after acceleration pursuant to

      Paragraph 19 were:


      Under subParagraph (2) a borrower must after acceleration “ cure any

      default of any other covenant or agreement in the mortgage”. What were

      those covenants or agreement in the mortgage? The mortgage specifically

      requires payment of escrow on the date that periodic payments are due.

      These obligations are due after acceleration, under paragraph 19, not to cure

      the default.


      Under subparagraph (3) the borrower had to “pay any expenses incurred in

      enforcing the security instrument, including, for example, reasonable

      attorneys' fees and property inspection and valuation fees. These included

      fees, which Defendants erroneously included in the default notice.

                                              12
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 13 of 22 PageID #: 985




      Under subparagraph (4) the borrower had to “take any action as reasonably

      required by the mortgagee to protect its interest in the mortgage.” These

      would include paying any obligations which came ahead of the mortgage

      such as housing code violations.


            Since this is a diversity case, Rhode Island law must govern the

      analysis, not any Federal law. Before Fay could send a Notice of Sale on

      behalf of the mortgagee, Woel made it clear that strict compliance with the

      mortgage and the note required a particular procedure. Plaintiff had to be

      provided a default letter in strict compliance with the note and mortgage

      which was not deceptive and included an accurate statement of the amount

      due for principal and interest providing her an opportunity to cure on a

      particularly specified date. If she did not cure, Paragraph 10 of the Note

      required the mortgagee or servicer acting on its behalf to send a notice

      accelerating the mortgage note, providing them thirty days from the date

      the notice was given pursuant to paragraph 15 of the mortgage to reinstate,

      which included all sums secured by the mortgage, not just the past amount

      due for principal and interest. The note provided that if she did not reinstate

      the note after receipt of an accurate Notice of Acceleration detailing the

      included the amount needed to reinstate, including the amount to cure the

      default, all subsequent payments and all other sums secured by the

                                             13
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 14 of 22 PageID #: 986




      mortgage, including reasonable fees and expenses as specified in paragraph

      19 of the mortgage, the mortgagee could then either exercise the statutory

      power of sale or seek other relief under the Security Instrument, without

      further demand.


            This Court committed manifest error under Rhode Island law by not

      addressing the failure of Fay and Wilmington to comply with the note and

      mortgage and ignored the provisions of paragraph 10 of the note which

      required an acceleration notice when it stated:


             If Lender exercises the option to require immediate payment in full,
      Lender shall give Borrower notice of acceleration. The notice shall provide a
      period of not less than 30 days from the date the notice is given in
      accordance with Section 15 within which Borrower must pay all sums
      secured by this Security Instrument. If Borrower fails to pay these sums
      prior to the expiration of this period, Lender may invoke any remedies
      permitted by this Security Instrument without further notice or demand on
      Borrower.

            The Supreme Court in Woel, clearly envisioned that a Notice of Sale

      had to be preceeded by an acceleration notice. This failure to provide such a

      Notice along with the allegations regarding the defects in the default letter

      of Fay should have been considered by the Court. The letter deceptively

      advised the Plaintiff that failure to cure the default “may result in

      acceleration of the sums secured by the Security Instrument, foreclosure by

      judicial proceeding where applicable and sale of the property”. This

                                             14
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 15 of 22 PageID #: 987




      conjunctive sentence required two events to occur, acceleration and a

      judicial proceeding, which is applicable in Rhode Island, pursuant to R.I.G.L

      34-27-1, and only then could a sale occur based on the language of this

      default letter. As a result the Court committed manifest error by ignoring the

      Woel decision which clarified that acceleration was needed. Since no

      acceleration notice was mailed, this letter was defective.

            The Court also committed manifest error by its application of Rivera

      v. Employee’s Retirement Board of Rhode Island, 20 A. 3d 905 (R.I., 2013).

      Rivera reviewed a dispute as to when a letter was actually deposited in the

      United States mail, not when the letter was actually received. The Plaintiff in

      Rivera was required to file an appeal within thirty days after the date of

      mailing of a letter, as to which the Defendant provided a postmark of a

      particular date. The Supreme Court noted in Rivera that:

      For the purpose of ascertaining what was the date of "mailing notice" in any

      given case, we would consider a postmark to be conclusive (albeit not

      exclusive) evidence of the date of mailing. Thus unlike this case, Rivera

      involved a thirty day period which began on the date of mailing of the notice

      to file an appeal pursuant to R.I.G.L 42-35-15(b) which states:

      Proceedings for review are instituted by filing a complaint in the superior court
      of Providence County or in the superior court in the county in which the cause
      of action arose, or where expressly provided by the general laws in the sixth
      division of the district court or family court of Providence County, within thirty

                                             15
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 16 of 22 PageID #: 988




      (30) days after mailing notice of the final decision of the agency or, if a
      rehearing is requested, within thirty (30) days after the decision thereon


      Thus Rivera had no bearing on a Statute such as this statute which specifically

      requires that the Notice of Foreclosure Counseling be provided45 days prior to

      mailing the Notice of Sale. The statutes prior to and after R.I.G.L. 34-27-3.1

      indicate the legislative intent behind this statute which requires that the notice

      be provided, not mailed. R.I.G.L 34-27-4 requiring a Notice of Sale requires

      mailing only thirty days before the first advertisement, not counting the date of

      mailing:

      Provided, however, that no notice shall be valid or effective unless the
      mortgagor has been mailed written notice of the time and place of sale by
      certified mail return receipt requested at the address of the real estate and, if
      different, at the mortgagor's address listed with the tax assessor's office of the
      city or town where the real estate is located or any other address mortgagor
      designates by written notice to mortgagee at his, her, or its last known address,
      at least twenty (20) days for mortgagors other than individual consumer
      mortgagors, and at least thirty (30) days for individual consumer mortgagors,
      days prior to the first publication, including the day of mailing in the
      computation. The mortgagee shall include in the foreclosure deed an affidavit
      of compliance with this provision.


      R.I.G.L 34-27-3.2 also requires that a mortgagor be provided a Notice of

      Foreclosure Counseling:

      (d) The mortgagee shall, prior to initiation of foreclosure of real estate pursuant
      to § 34-27-4(b), provide to the mortgagor written notice at the address of the
      real estate and, if different, at the address designated by the mortgagor by
      written notice to the mortgagee as the mortgagor's address for receipt of
      notices, that the mortgagee may not foreclose on the mortgaged property
      without first participating in a mediation conference. Notice addressed and

                                               16
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 17 of 22 PageID #: 989




      delivered as provided in this section shall be effective with respect to the
      mortgagor and any heir or devisee of the mortgagor.

      This section of the General Laws thus recognizes that “provide” is equal to

      Delivery.


            The Plaintiff created a genuine issue of material fact by stating that she

      received the regular mail notice on October 2, 2018. The Court committed

      manifest error by applying the so-called mail box rule and finding that the date

      of mailing was the date the notice was provided to the Plaintiff. The Suprme

      Court in Vicario v. Vicario, 901 A. 2d 503 (R.I., 2006) noted in a Family Court

      Order that a party had not provided the Court certain documents within three

      weeks. In Insurance Company of North America v. Kayser-Roth, 770 A. 2d

      403 (R.I., 2001) the Supreme Court upheld the trial Judge’s sanction

      interpreting provide as a transitive verb meaning to deliver:

      The preclusion order was tailored to preclude First State from introducing
      only the evidence that it repeatedly had refused to provide to opposing
      counsel so that opposing counsel could properly prepare for trial.

      The General Assembly’s use of provide in 34-27-3.1 and use of mail in 34-

      27-4 suggests that there is a clear distinction between the two verbs. The 45

      day provision not including the date of mailing like in 34-27-4 indicates that

      the purpose of the statute was to distinguish provide from mailing. Section c

      of the statute made this clear:



                                              17
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 18 of 22 PageID #: 990




      (c) Failure of the mortgagee to provide notice to the mortgagor as provided
      herein shall render the foreclosure void, without limitation of the right of the
      mortgagee thereafter to reexercise its power of sale or other means of
      foreclosure upon compliance with this section. The mortgagee shall include in
      the foreclosure deed an affidavit of compliance with this section.

             This section can be distinguished from 34-27-4(b), which states:

      no notice shall be valid or effective unless the mortgagor has been mailed
      written notice of the time and place of sale by certified mail return receipt
      requested

             34-27-3.1 is a precondition to the exercise of the statutory power of sale.

      It is respectfully suggested that this Court misinterpreted this statute and

      equated the act of mailing a document with the act of providing a document.

      For this reason, the Motion to Amend and Alter Judgment should be granted as

      to this Count, which would rescind the foreclosure as envisioned by the

      legislature.

             The Court also committed manifest error by dismissing the FDCPA

      count not just on the foreclosure counseling and strict compliance argument,

      but also based on the fact that the Court did not address the prior mailing of the

      Notice of Sale as alleged in paragraph118 and 120:

      118. It also made a threat to take legal action which could not legally be
      taken. Specifically it stated, through its attorney, by the letter dated July 23,
      2018 that a Mortgage Foreclosure sale of the Plaintiff’s property by statutory
      power of sale would occur on September 23, 2018.


      120. The July 23, 2018 threat to conduct a Mortgage Foreclosure Sale on
      September 23, 2018 was a deceptive action on the part of Fay due to the
      failure to provide an accurate default notice and due to the fact the Plaintiff

                                              18
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 19 of 22 PageID #: 991




      was not mailed a Notice of Mediation nor was provided a Notice of
      Foreclosure Counseling at any time prior to the date the purported Notice of
      Sale dated July 23, 2018 was mailed to the Plaintiff.

      This claim was distinct from the complaint relating to the November 15,

      2018 Notice of Sale and was not considered when the Court made its

      decision. There is no dispute that a Notice of Foreclosure counseling was

      not provided to Plaintiff forty five days before this Notice of Sale was

      mailed to her. She also incurred actual damages when her tenants received

      this letter and stopped paying her rent of $750.00 from September 2018

      through January 2019 due to receipt of this first Notice of Sale. Thus the

      dismissal of the FDCPA case was manifest error, warranting that this

      Judgment be amended.

            Finally Plaintiff suggests that the Plaintiff did incur actual damages

      regarding the inaccurate statements provided to her by Fay. The Court

      committed manifest error by not recognizing the purpose behind this statute

      is to provide homeowners an accurate monthly statement, which accurately

      reflects their actual obligations. They have a reasonable expectation to

      receive accurate monthly statements, which Congress found crucial in

      enacting the Truth in Lending Act. The Rhode Island Supreme Court has

      found that for strict compliance the fact that a party did not make payments




                                            19
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 20 of 22 PageID #: 992




      as to an arrearage did not impact the obligation to send an accurate default

      notice.

            The Court noted that the Plaintiff claimed the following actual

      damages:

      a. Her mortgage loan account has been charged unreasonable charges on the
      statements.

      b. She has incurred the time and expense away from her usual activities to
      visit her attorney on at least ten occasions to discuss the inaccurate
      statements.

      c. She has incurred postage costs, copying costs and stationery and envelope
      costs for transmission to the Defendant's loan servicer disputing the
      inaccurate statements.

      These were all actual damages and were not fees and costs related to the

      pursuing of this lawsuit. Her affidavit in opposition to Summary Judgment

      indicates in paragraph 98 that starting in March 2018, all the monthly

      payments made to Fay were returned to her. Thus the TILA Count should

      not have been dismissed.


                If the Court decides to maintain its dismissal of the TILA or FDCPA

      action on Spokeo grounds, the Court should clarify to avoid mainifest error

      that since this Court’s actions regarding the TILA and FDCPA claims were

      based on Spokeo, these dismissals were without prejudice and would have

      no preclusive effect due to the lack of jurisdiction. The First Circuit in


                                             20
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 21 of 22 PageID #: 993




      Dantzler v Empresas Berrios Inventory, No 128-2028 (1st. Cir. May 1,

      2020) held that a Spokeo dismissal was a dismissal for lack of jurisdiction,

      which is without prejudice.


            For these reasons to avoid manifest error, this Court should amend its

      Order, and vacate the dismissal of the claims against Wilmington and Fay

      and in the alternative certify the question of the 34-27-3.1 notice and the

      234-27-3.2 mediation notice to the Rhode Island Supreme Court to set forth

      a state Court ruling on these issues in view of the Supreme Court’s recent

      decision in Woel. The Plaintiff also requests oral argument for this Motion.




                                                    DOLORES CEPEDA

                                                    By her attorney,


      October 26, 2020                              /s/ John B. Ennis
                                                    JOHN B. ENNIS, ESQ. #2135
                                                    1200 Reservoir Avenue
                                                    Cranston, Rhode Island 02920
                                                    (401) 943-9230
                                                    Jbelaw75@gmail.com




                                            21
Case 1:19-cv-00005-MSM-PAS Document 67-1 Filed 10/26/20 Page 22 of 22 PageID #: 994




                          Certificate of Service



      I hereby certify that I emailed a copy of this Memorandum to Patrick T.
      Uiterwyk and Justin Shireman on October 26, 2020 and by electronic filing.

      /s/ John B. Ennis




                                           22
